Citation Nr: 1418966	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for epidermolysis bullosa of both feet.


WITNESS AT HEARING ON APPEAL

The Veteran
REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to June 1966.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2009, the Veteran testified before an Acting Veterans Law Judge (AVLJ) at a hearing conducted at the RO via video-conference.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in January 2010 and November 2011.

In September 2007, the Veteran completed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the American Legion as his representative.  The Veteran withdrew his appointment of the American Legion as his representative in May 2013.  In July 2013, he indicated that he would proceed pro se in this appeal.  The Board recognizes this change in representation.

In August 2013, the Veteran was informed that the AVLJ who had conducted the November 2009 hearing was no longer employed by the Board and was offered the opportunity to appear for another hearing.  He declined another hearing and requested that the Board consider his case based on the evidence of record in a response received later that month.

In September 2013, the Board again remanded the instant claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file does reveals documents that are either duplicative of those contained in the VBMS or that the additional documents were not pertinent to the claim on appeal.



FINDINGS OF FACT

1.  There is clear and unmistakable medical evidence that the Veteran's epidermolysis bullosa of both feet preexisted his entrance into active duty service.

2.  There is clear and unmistakable evidence that the Veteran's preexisting epidermolysis bullosa of both feet did not permanently increase in severity beyond the natural progression of the condition during service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted and epidermolysis bullosa of both feet preexisted entry to service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(b) (2013).

2.  Epidermolysis bullosa of both feet was not aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2007 letter, sent prior to the January 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for bilateral epidermolysis bullae, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.   In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran has been afforded multiple VA examinations in order to adjudicate his claim for service connection.   In this regard, the Board notes that the December 2013 VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, the AVLJ who conducted the November 2009 hearing enumerated the issue on appeal.  Also, information was solicited regarding the etiology of the Veteran's claimed disorder, to include the Veteran's reports that his symptoms were worsened by service and that there was no treatment or cure for his condition.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.   As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the January 2010, November 2011 and September 2013 remand directives by obtaining an etiological opinion, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.   

II. Service Connection

The Veteran contends that his current bilateral epidermolysis bullosa of the feet was aggravated by his service, specifically by the daily use of thick socks and heavy boots and performing physical training with added weight.  He does not dispute that this condition existed prior to his service, as he stated that he had symptoms of the disorder as a child but had not been diagnosed with a condition prior to his entrance into service.  Rather, the Veteran argues that the preexisting condition was permanently aggravated by the circumstances of his service.

As an initial matter, the Board finds that the Veteran's bilateral epidermolysis bullosa of the feet clearly and unmistakably preexisted his service.  In this regard, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A.           §§ 1111, 1137.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R.                    § 3.304(b)(1).   Determinations of whether a disorder preexisted the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.   Id.  

In this case, on the August 1965 service entrance examination report, the Veteran was found to have third degree pes planus "L2" and he reported foot trouble, namely corns, in an accompanying Report of Medical History (RMH).  Service treatment records document multiple complaints of symptoms such as blisters, bullous eruptions on the feet and hyperhidrosis, including In December 1965, January 1966, March 1966 and April 1966.  An April 1966 Medical Board narrative summary reflects the Veteran's reports that he has had trouble with his feet since childhood, that he did not participate in sports during his school years as he could not wear tennis shoes, that he had never consulted with a doctor prior to service and that he had treated his condition with bandages, foot baths and medication.  The Medical Board recommended that the Veteran be discharged from service due to a condition, namely bilateral epidermolysis bullosa of the feet, which was not aggravated by service.  An April 1966 service discharge examination found bilateral epidermolysis bullosa of the feet and the Veteran indicated in the accompanying RMH that he had blisters on his feet when he walked or marched "very much" and that he has had "them" all of his life.  In addition, during his November 2009 hearing, the Veteran testified that he had experienced symptoms such as blisters on his feet since childhood but that he had never seen a doctor for the condition prior to service.  Thus, the Board finds that the evidence of record establishes that there is clear and unmistakable medical evidence that the Veteran entered active duty with preexisting epidermolysis bullosa of both feet and the presumption of soundness is therefore rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

An injury or disease that has been determined to have preexisted the military service will then be presumed to have been aggravated by the active military service, where there is an increase in the severity of the disorder during the active military service.  The burden to show no aggravation of a preexisting disease or disorder during the military service lies with the government.  Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  The claimant is not required to show that the disease or injury increased in severity during the active military service.  Instead, VA must show by clear and unmistakable evidence that the preexisting disease or disorder was not aggravated during the active military service.  See VAOPGCPRE 3-03 (July 16, 2003), 69 Fed. Reg. 29178 (2004). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A.    § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disorder, the Board must determine whether there has been any measurable worsening of the disorder during the active military service and whether this worsening constitutes an increase in the disorder.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disorder underwent no increase in severity during the active military service on the basis of all the evidence of record pertaining to the manifestations of the disorder prior to, during and subsequent to the active military service.  38 C.F.R. § 3.306(b). 

Here, as previously mentioned, the Veteran's service treatment records document multiple complaints related to his feet.  In December 1965, the Veteran complained of blisters on his left foot and was referred to the dermatology clinic, where he was instructed to wear white socks with combat boots and alternate boot changes.  A bullous eruption on both feet was noted in February 1966.  The Veteran complained of hyperhidrosis in both feet in March 1966 and low quarter shoes with white socks were recommended.  In April 1966, the Medical Board determined that the Veteran's epidermolysis bullosa condition preexisted his service, was not aggravated by service and was disqualifying for retention.  While the Medical Board's determination is not accompanied by a supporting rationale and hence is insufficient to determine the question of aggravation, its findings are highly probative.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231 (2012).

The Board also observes that post-service, it was not until June 2008, more than 40 years after service, that the Veteran was again evaluated for epidermolysis bullosa.  The private dermatologist, in that June 2008 treatment note, indicated that there was no treatment for the Veteran's condition other than lifestyle changes.  Evidence of a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a preexisting condition was aggravated by military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, there is no competent, credible evidence suggesting that the Veteran's preexisting epidermolysis bullosa of both feet was aggravated by beyond its natural progression by service.  In a December 2013 VA Disability Benefits Questionnaire (DBQ), the Veteran reported that he currently limited his walking to one mile otherwise he developed blisters on his feet.  He also reported that his symptoms have remained stable over the past five to 10 years, that he had "no problems" at the present, and that he had "no problems" with his feet while working as an insurance agent for the past 30 years.  Following a physical examination which revealed no complications from the disease and a review of the Veteran's claims file, the examiner opined that the Veteran's preexisting condition of epidermolysis bullosa had not been aggravated by service, noting the Veteran's hearing testimony regarding the circumstances and physical training performed during his service.  The examiner explained that the Veteran's condition of epidermolysis bullosa, in the vast majority of cases, was caused by a mutation in the keratin genes and resulted in the formation of a cleavage plane at the level of the basal keratinocytes, which was a rare autosomal recessive and inherited condition.  The examiner further opined that the Veteran's pre- and post-service medical history was consistent with the natural progression of the disease, which encompasses trauma or friction induced blistering of the feet which typically healed without complications (which is the case with the Veteran) and that all evidence points towards a preexisting condition that was not aggravated beyond its normal progression by service.  As previously set forth, this December 2013 opinion include a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords it great probative value. 
  
The December 2013 opinion concluded that aggravation of the Veteran's preexisting epidermolysis bullosa of the feet in service was not shown by clear and unmistakable evidence, noting that it was the natural progression of the disease to develop blistering of the feet with trauma or friction which healed without complications.  Although the Veteran has alleged that his condition was aggravated by service, he reported in the December 2013 VA examination that he had no problems with his feet for the past 30 years and indicated in his May 2011 statement that he managed his condition after service by avoiding strenuous activities.  During his November 2009 hearing, the Veteran testified that his current symptoms were the same symptoms that were present during service and that there was no treatment or cure for his condition.  The Board notes that temporary or intermittent flare-ups of the preexisting disorder during the active military service are not sufficient to be considered aggravation unless the underlying disorder, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).   The above information, taken in totality, constitutes probative and persuasive evidence that the Veteran's preexisting epidermolysis bullosa of both feet was not aggravated by service.  

Other etiological opinions have been obtained in conjunction with this appeal.  An
August 2010 VA examiner opined that the Veteran's current epidermolysis bullosa was not caused by or related to the diagnosis of epidermolysis bullosa for which he was discharged from service.  However, this opinion did not address the actual issue in this case, namely whether this condition preexisted the Veteran's service and was aggravated by his service.  A March 2011 VA examiner opined that it was "most likely" that the Veteran's epidermolysis bullae did not increase in disability beyond its natural progression.  In addition, a December 2011 VA examiner opined that it was "very clear and unmistakable that the condition did not increase beyond its natural process during service," and that it was "less likely than not incurred in or caused by the claimed in-service injury, event or illness."  However, both the March 2011 and December 2011 opinions were not stated in the degree of certainty required to address the issues in this case, namely whether the Veteran's epidermolysis bullosa preexisted service and was aggravated by service.  In light of these deficiencies, the August 2010, March 2011 and December 2011 opinions are being afforded little, if any, probative weight.

The Board notes that the Veteran has contended that his preexisting epidermolysis bullosa of both feet was aggravated by his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's epidermolysis bullosa of both feet and any instance of his service, to include whether the condition was aggravated by service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe the pre-service, in-service and post-service manifestations of his epidermolysis bullosa of both feet, the Board accords statements regarding the etiology of such disorder little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Specifically, the questions of the nature of any epidermolysis bullosa of both feet that existed at service entrance, or aggravation or etiology of such disability, involve medical subjects concerning internal physical processes that are not immediately observable by persons not trained in the field of medicine.  As such, the questions of the existence of an epidermolysis bullosa of both feet at entrance to service, aggravation, or etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinions in this regard are nonprobative evidence.

Furthermore, the Veteran has offered only conclusory statements regarding the relationship between service and his current epidermolysis bullosa of both feet.  In contrast, the December 2013 VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service foot pain and symptoms.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In short, the Board concludes that there is clear and unmistakable evidence that the Veteran's epidermolysis bullosa of both feet existed prior to service and was not aggravated by service.  Consequently, the presumption of soundness has been rebutted and the Veteran's epidermolysis bullosa of both feet preexisted his military service.  Additionally, for the same reasons discussed above, the Board finds that, based on the competent and most probative evidence of record, most significantly the December 2013 opinion, the Veteran's preexisting epidermolysis bullosa of both feet was not aggravated by his military service.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for epidermolysis bullosa of both feet.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 








ORDER

Service connection for epidermolysis bullosa of both feet is denied.


	

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


